Exhibit 10.17

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 5th day of December, 2008, by and among First Defiance
Financial Corp. (“First Defiance”) an Ohio-chartered corporation and savings and
loan holding company, First Federal Bank of the Midwest (“First Federal”), a
federally chartered stock savings bank, both of which are located in Defiance,
Ohio, and William J. Small (the “Executive”). First Defiance and First Federal
are referred to jointly herein as the “Companies.”

WITNESSETH:

WHEREAS, the Executive is presently Chairman, President and Chief Executive
Officer of First Defiance and Chairman and Chief Executive Officer of First
Federal and is serving the Companies pursuant to the terms of an Employment
Agreement dated September 27, 2007 (the “Employment Agreement”);

WHEREAS, First Defiance is participating in the Capital Participation Program of
the United State Department of the Treasury (the “Program”), the terms of which
impose restrictions on certain compensation arrangements;

WHEREAS, the Executive desires to cooperate with the Companies to facilitate
participation by First Defiance in the Program by agreeing to amend the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Companies and the Executive agree as follows:

1. Section 6 of the EMPLOYMENT AGREEMENT is hereby amended in its entirety to
read as follows:

        6. Limitation of Benefits under Certain Circumstances. If the payments
and benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G(e) of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants and paid by the Companies and
reasonably acceptable to the Companies and Executive. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination or applicable severance from employment,
and may use such technical advisors as such counsel deems necessary or advisable
for this purpose.



--------------------------------------------------------------------------------

2. Except as expressly modified by this Amendment, the Employment Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Companies have caused this Amendment to be executed by
their duly authorized officers, and the Executive has signed this Amendment, all
as of the day and year first above written.

 

FIRST DEFIANCE FINANCIAL CORP.

By:

 

/s/ James L. Rohrs

Name:

 

James L. Rohrs

Title:

 

Executive Vice President

 

FIRST FEDERAL BANK OF THE MIDWEST

By:

 

/s/ James L. Rohrs

Name:

 

James L. Rohrs

Title:

 

President

 

EMPLOYEE

/s/ William J. Small

William J. Small

 

2



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 5th day of December, 2008, by and among First Defiance
Financial Corp. (“First Defiance”) an Ohio-chartered corporation and savings and
loan holding company, First Federal Bank of the Midwest (“First Federal”), a
federally chartered stock savings bank, both of which are located in Defiance,
Ohio, and John C. Wahl (the “Executive”). First Defiance and First Federal are
referred to jointly herein as the “Companies.”

WITNESSETH:

WHEREAS, the Executive is presently Executive Vice President and Chief Financial
Officer of First Defiance and Chairman and Executive Vice President and Chief
Financial Officer of First Federal and is serving the Companies pursuant to the
terms of an Employment Agreement dated September 27, 2007 (the “Employment
Agreement”);

WHEREAS, First Defiance is participating in the Capital Participation Program of
the United State Department of the Treasury (the “Program”), the terms of which
impose restrictions on certain compensation arrangements;

WHEREAS, the Executive desires to cooperate with the Companies to facilitate
participation by First Defiance in the Program by agreeing to amend the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Companies and the Executive agree as follows:

1. Section 6 of the EMPLOYMENT AGREEMENT is hereby amended in its entirety to
read as follows:

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G(e) of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants and paid by the Companies and
reasonably acceptable to the Companies and Executive. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination or applicable severance from employment,
and may use such technical advisors as such counsel deems necessary or advisable
for this purpose.

 

3



--------------------------------------------------------------------------------

2. Except as expressly modified by this Amendment, the Employment Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Companies have caused this Amendment to be executed by
their duly authorized officers, and the Executive has signed this Amendment, all
as of the day and year first above written.

 

FIRST DEFIANCE FINANCIAL CORP.

By:

 

/s/ William J. Small

Name:

  William J. Small

Title:

  Chairman and CEO FIRST FEDERAL BANK OF THE MIDWEST

By:

 

/s/ William J. Small

Title:

  Chairman

EMPLOYEE

/s/ John C. Wahl

John C. Wahl

 

4



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 5th day of December, 2008, by and among First Defiance
Financial Corp. (“First Defiance”) an Ohio-chartered corporation and savings and
loan holding company, First Federal Bank of the Midwest (“First Federal”), a
federally chartered stock savings bank, both of which are located in Defiance,
Ohio, and James L. Rohrs (the “Executive”). First Defiance and First Federal are
referred to jointly herein as the “Companies.”

WITNESSETH:

WHEREAS, the Executive is presently Executive Vice President of First Defiance
and President and Chief Operating Officer of First Federal and is serving the
Companies pursuant to the terms of an Employment Agreement dated September 27,
2007 (the “Employment Agreement”);

WHEREAS, First Defiance is participating in the Capital Participation Program of
the United State Department of the Treasury (the “Program”), the terms of which
impose restrictions on certain compensation arrangements;

WHEREAS, the Executive desires to cooperate with the Companies to facilitate
participation by First Defiance in the Program by agreeing to amend the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Companies and the Executive agree as follows:

1. Section 6 of the EMPLOYMENT AGREEMENT is hereby amended in its entirety to
read as follows:

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G(e) of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants and paid by the Companies and
reasonably acceptable to the Companies and Executive. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination or applicable severance from employment,
and may use such technical advisors as such counsel deems necessary or advisable
for this purpose.

 

5



--------------------------------------------------------------------------------

2. Except as expressly modified by this Amendment, the Employment Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Companies have caused this Amendment to be executed by
their duly authorized officers, and the Executive has signed this Amendment, all
as of the day and year first above written.

 

FIRST DEFIANCE FINANCIAL CORP.

 

By:

 

/s/ William J. Small

Name:

 

William J. Small

Title:

 

Chairman and CEO

 

FIRST FEDERAL BANK OF THE MIDWEST

 

By:

 

/s/ William J. Small

Title:

 

Chairman

 

EMPLOYEE

 

/s/ James L. Rohrs

James L. Rohrs

 

6



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 5th day of December, 2008, by and among First Defiance
Financial Corp. (“First Defiance”) an Ohio-chartered corporation and savings and
loan holding company, First Federal Bank of the Midwest (“First Federal”), a
federally chartered stock savings bank, both of which are located in Defiance,
Ohio, and Gregory R. Allen (the “Executive”). First Defiance and First Federal
are referred to jointly herein as the “Companies.”

W I T N E S S E T H :

WHEREAS, the Executive is presently Executive Vice President of First Defiance
and Market Area President of First Federal and is serving the Companies pursuant
to the terms of an Employment Agreement dated September 27, 2007 (the
“Employment Agreement”);

WHEREAS, First Defiance is participating in the Capital Participation Program of
the United State Department of the Treasury (the “Program”), the terms of which
impose restrictions on certain compensation arrangements;

WHEREAS, the Executive desires to cooperate with the Companies to facilitate
participation by First Defiance in the Program by agreeing to amend the
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Companies and the Executive agree as follows:

1. Section 6 of the EMPLOYMENT AGREEMENT is hereby amended in its entirety to
read as follows:

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G(e) of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants and paid by the Companies and
reasonably acceptable to the Companies and Executive. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination or applicable severance from employment,
and may use such technical advisors as such counsel deems necessary or advisable
for this purpose.

 

7



--------------------------------------------------------------------------------

2. Except as expressly modified by this Amendment, the Employment Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Companies have caused this Amendment to be executed by
their duly authorized officers, and the Executive has signed this Amendment, all
as of the day and year first above written.

 

FIRST DEFIANCE FINANCIAL CORP.

By:

  /s/ William J. Small

Name:

  William J. Small

Title:

  Chairman and CEO FIRST FEDERAL BANK OF THE MIDWEST

By:

  /s/ William J. Small

Name:

  William J. Small

Title:

  Chairman EMPLOYEE

/s/ Gregory R. Allen

Gregory R. Allen

 

8